DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on August 8, 2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  “the frist and second control pivot axes” in lines 7-8 should read -- the first and second control pivot axes.--  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “locking means” and “damping element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means and element” coupled with functional language “locking and damping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: projections and engagement projections.  Claim 12.
However, a review of the specification shows that there are no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “damping element.”
Page 7 discloses “As illustrated in Fig. 3, the pump 5 is resiliently supported by means of a 
damping element 7 relative to the housing 2. For this purpose, the pump 5 has a bearing projection 8. The bearing projection 8 protrudes past a base member 9 of the pump 5. The bearing projection 8 is supported by means of the damping element 7 at the housing 2. The damping element 7 is resilient. In operation of the pump 5, the damping element 7 dampens the transmission of vibrations from 
the pump 5 to the housing 2,” and Fig. 3 shows damping element 7 as a cylindrical block with bearing projection 8 inserted into damping element 7. Other than knowing the shape of the damping element 7 and the resilient property of the damping element 7, it is unclear what is and is not a “damping element 7?” 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lacking sufficient written description of the invention. The term "damping element" is not adequately defined in the specification so as to lack proper written description under 112, first paragraph. The specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claim function of term “damping element." See MPEP 2181.IV. 
Page 7 discloses “As illustrated in Fig. 3, the pump 5 is resiliently supported by means of a damping element 7 relative to the housing 2. For this purpose, the pump 5 has a bearing projection 8. The bearing projection 8 protrudes past a base member 9 of the pump 5. The bearing projection 8 is supported by means of the damping element 7 at the housing 2. The damping element 7 is resilient. In operation of the pump 5, the damping element 7 dampens the transmission of vibrations from 
the pump 5 to the housing 2,” and Fig. 3 shows damping element 7 as a cylindrical block with bearing projection 8 inserted into damping element 7. Other than knowing the shape of the damping element 7 and the resilient property of the damping element 7, it is unclear what is and is not a “damping element 7?” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said control joint pin" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Line 2 recites “two control joint pins” it is unclear which particular “control joint pin" in line 4 is referred by the Applicant? Clarification is respectfully requested.
Regarding claim 15, the term "damping element" is not adequately defined in the specification so as to lack clarity under 112, second paragraph. Consequently, the same clauses set forth above under the 112, first paragraph rejection obscure the metes and bounds of the term "damping element" to the extent that the scope of the limitation is indefinite. For the purpose of examination, the term "damping element" would be interpreted, as best understood, by the Examiner as a connector.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The preamble (high-pressure washer) of the claims fails to limit the structure of the claimed invention.  If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.  MPEP 2111.02.  
Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dyck et al. (DE102008012193A1. IDS provided by the Applicant. Dyck hereinafter).
With respect to claim 1, Dyck discloses a high-pressure washer (vacuum cleaner 3. Figs. 1-9. A vacuum cleaner can be considered as a high-pressure washer because it is a cleaner (washer) with vacuum (negative high-pressure) to clean/wash) comprising: 
a housing (26, 35); 
an actuator (44. Fig. 8) rotatably supported about an actuator rotation axis (46); 
a control element (43) arranged rotatably at the housing and configured to control the actuator (via shaft 47); 
the control element and the actuator fixedly connected to each other for joint rotation by one or more universal joints (shaft 47).
Alternatively, Dyck fails to disclose wherein the invention is a traditional high-pressure washer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the control mechanism (actuator and control element) on a well-known traditional high-pressure washer, in order to provide an offset control between the actuator and control element to a traditional high-pressure washer.
With respect to claim 2, Dyck discloses wherein the one or more universal joints are configured to (capable of) enable a movement of the actuator relative to the control element in a direction of the actuator rotation axis (Fig. 8).
With respect to claim 3, Dyck discloses wherein the one or more universal joints include a first universal joint and a second universal joint (See Fig. 8 with additional annotations below), wherein the control element and the actuator are arranged at a distance (length of shaft 47) from each other, wherein the distance is measured in a direction of a control rotation axis (axis at 10a) of the control element, and wherein the control element and the actuator are fixedly connected to each other for joint rotation by the first universal joint and the second universal joint.
With respect to claim 4, Dyck discloses a connecting member (49) arranged between the control element and the actuator, wherein the first universal joint is formed between the control element and the connecting member and wherein the second universal joint is formed between the actuator and the connecting member.
With respect to claim 14, Dyck discloses wherein the actuator is configured to actuate a component (fan 32) of the high-pressure washer that is movable relative to the housing.
With respect to claim 15, Dyck discloses wherein the component of the high-pressure washer that is movable relative to the housing is resiliently supported by a damping element (6 and 30) with respect to the housing.
With respect to claim 16, Dyck discloses wherein the component of the high-pressure washer that is movable relative to the housing is a pump (fan 32) with a motor (of the fan 32), wherein the actuator is configured to (capable of) actuate a pressure regulation (ON and OFF) of the pump, and wherein the actuator is arranged at the pump.

    PNG
    media_image1.png
    412
    657
    media_image1.png
    Greyscale


Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dyck in view of Yoshitomi Ookido (JPS53128850. IDS provided by the Applicant. Ookido hereinafter).
With respect to claim 3, Dyck discloses the high-pressure washer as in claim 1, except for wherein the one or more universal joints include a first universal joint and a second universal joint, wherein the control element and the actuator are arranged at a distance from each other, wherein the distance is measured in a direction of a control rotation axis of the control element, and wherein the control element and the actuator are fixedly connected to each other for joint rotation by the first universal joint and the second universal joint.
However, Ookido teaches a device (Figs. 1-7) comprising a housing (at 1 and 3); an actuator (at 7a. Fig. 1) rotatably supported about an actuator rotation axis (of 7a); a control element (at 10) arranged rotatably at the housing and configured to control the actuator (via shaft 9); the control element and the actuator fixedly connected to each other for joint rotation by one or more universal joints (at 8 and 11), wherein the one or more universal joints include a first universal joint (at 11) and a second universal joint (at 8), wherein the control element and the actuator are arranged at a distance from each other, wherein the distance is measured in a direction of a control rotation axis (of 9) of the control element, and wherein the control element and the actuator are fixedly connected to each other for joint rotation by the first universal joint and the second universal joint. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a universal joints connection, as taught by Ookido, to replace a flexible universal joint connection of Dyck, in order to provide joint rotation between the control element and the actuator (Figs 1-7). Furthermore, a skilled artisan would have had a reasonable expectation of success in using the joints connection taught by Ookido in the device of Dyck because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  One having ordinary skill in the art would have been motivated to use the joints connection taught by Ookido in the device of Dyck because such a change is a mere alternative and functionally equivalent joints connection.  And because such a change would only produce an expected result, i.e, transmitting rotation between joint.  The use of alternative and functionally equivalent joints connection would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 4, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches a connecting member (at 9 and at 12) arranged between the control element and the actuator, wherein the first universal joint is formed between the control element and the connecting member and wherein the second universal joint is formed between the actuator and the connecting member.
With respect to claim 5, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the connecting member comprises two control joint pins (See Figs. 2 and 3 below with additional annotations) and wherein the control element comprises at least one control receiving slot (23 and slot formed by 13) for each control joint pin of the connecting member to accommodate said control joint pin, wherein the at least one control receiving slot (slot formed by 13) is open in a direction of the actuator rotation axis toward the actuator.
With respect to claim 6, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the connecting member comprises two actuator joint pins (similar horizontal and vertical pins at actuator side at 11. Figs 1 4 and 6) and wherein the actuator comprises at least one actuator receiving slot (similar slots at actuator side at 11. Figs 1, 4 and 6) for each actuator joint pin of the connecting member to accommodate said actuator joint pin, wherein the at least one actuator receiving slot (slot formed by 13) is open in a direction of the actuator rotation axis toward the control element.
With respect to claim 7, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the connecting member comprises two control joint pins (See Figs. 2 and 3 below with additional annotations) and wherein the control element comprises at least one control receiving slot (23 and slot formed by 13) for each control joint pin of the connecting member to accommodate said control joint pin, wherein the at least one control receiving slot is open (slot formed by 13) in the direction of the actuator rotation axis toward the actuator, wherein the control element and the actuator are spaced apart from each other such that the connecting member is held between the control element and the actuator in that said control joint pin is arranged in the at least one control receiving slot and said actuator joint pin is arranged in the at least one actuator receiving slot Figs 1-7).
With respect to claim 8, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the control element and the connecting member form a component group, wherein the component group comprises a state of use, wherein in the state of use the control element and the connecting member are movable relative to each other (Fig. 1, 6 and 7), wherein the component group further comprises a mounting (installing) state, wherein in the mounting state the first universal joint is locked by a releasable locking connection (21 in Fig. 2 and slot 17 with enlargement area at 23 in Fig. 3) provided between the control element and the connecting member.
With respect to claim 9, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the component group is locked in the mounting state such that the control rotation axis of the control element and a longitudinal axis of the connecting member along which the connecting member extends are coaxial to each other (when only left side joint is installed).
With respect to claim 10, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the first universal joint comprises a first control joint (vertical) pin (at 11) and a second control joint (horizontal) pin (at 11) provided at the connecting member, wherein a first control pivot axis (of vertical pin at 11) of the first universal joint extends through the first control joint pin and a second control pivot axis (of horizontal pin at 11) of the first universal joint extend through the second control joint pin, and wherein the releasable locking connection in the mounting state prevents pivoting (rotation) of the connecting member relative to the control element about the first and second control pivot axes of the first universal joint.
With respect to claim 11, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the releasable locking connection is comprised of a first locking means (21 and 17 closer to 10a) arranged at the control element and a second locking means (21 and 17 closer to 9) arranged at the connecting member.
With respect to claim 12, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches wherein the connecting member comprises a control joint pin (See Figs. 2 and 3 below with additional annotations) and wherein the control element comprises a control receiving slot (23 and slot formed by 13) for the control joint pin of the connecting member to accommodate said control joint pin, wherein the first locking means comprises projections (around 23 in Fig. 3) at a rim (edge) of the control receiving slot, wherein the second locking means are engagement projections (around 23 in Fig. 3) provided at the connecting member, wherein the projections at the rim of the control receiving slot hold the engagement projections by a clamping action in the mounting state of the component group.
With respect to claim 13, Dyck’s high-pressure washer modified by Ookido’s joint connection, Ookido further teaches
13. The high-pressure washer according to claim 8, wherein the releasable locking connection is resilient (clamping structure in Fig. 3) such that the component group, by pushing the control element in the direction of the control rotation axis against the connecting member, is transferrable from the mounting state into the state of use.

    PNG
    media_image2.png
    317
    700
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a washer: Washkewiez el al., Seafoss el al., Schneider el al. and Moreiras el al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 31, 2022